Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                  DETAILED ACTION
                                             Status of the Application
1.  Claims 1-10 are pending and considered for examination.
                                                           Priority
2.   This application filed on June 04, 2020 claims priority benefit to EP19178105.3 filed on June 04, 2019.
                                                    Specification
3.  The disclosure is objected to because of the following informalities: 
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see entire document, for eg. para 0066). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. Appropriate correction is required.
Claim Rejections - 35 USC § 112
4.    The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim 1 recites ‘to prepare a tagged nucleotide and amplifying the tagged nucleotide by PCR’. The meets and bounds of the claims are unclear and indefinite because it is not clear whether attaching a tag to a target nucleic acid by PCR using a tagged primer produces a tagged nucleotide or a tagged target nucleic acid.
Nonstatutory Double Patenting
5.   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www. uspto. gov/ patents/ process/ file/ efs/ guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/892,638. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are entirely within the scope of the claims 1-17 of the copending application. Specifically the method steps of the instant claims comprising providing a pool of amplicons, prepared by PCR with a tagged primer . This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

6.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
7.   The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vogelstein et al. (US 2014/0227705).
       Vogelstein et al. teach a method of claim 1, for determining a nucleotide sequence of a target nucleic acid, comprising: providing a pool of amplicons, wherein the pool of amplicons are prepared by attaching a tag section to a target region in the target nucleic 
   sequencing each amplicon in the pool of amplicons to obtain sequence information of each amplicon (see entire document, for eg., para 0063-0064);
   comparing a part of the sequence information of each amplicon with at least a part of the sequence of the target specific primer section, wherein the part of the sequence information of each amplicon is a sequence starting from position X-y and y is positive integer (see entire document, for eg., 0066); 
   determining whether the part of the sequence information of each amplicon comprises at least the part of the sequence of the target specific primer section and determining sequence of the target region using sequence information which comprises in the sequence starting from position X-y at least the part of the sequence of the target-specific primer section (see entire document, for eg. para 0066-0082).
    With reference to claim 2, 9, Vogelstein et al. teach that X is not less than 4 and not more than 30 nt  and y is 10 or less than 10 (see entire document, for eg., 0014: tag sequence comprising random nucleotides)

   With reference to claim 4, Vogelstein et al. teach that the number of nucleotides of the target-specific primer section is 10 to 50 (see entire document, for eg., para 0010).
   With reference to claim 5-8, Vogelstein et al. teach that the index section comprises a random sequence, a pre-defined sequence, or a unique identifier section and an adaptor section at the 5’ side of the universal primer section (see entire document, for eg., para 0014, 0059-0062).
    With reference to claim 10, Vogelstein et al. teach that the step of determining sequence, a sequence information that does not comprise in the sequence starting from position X-y at least the part of the sequence of the target-specific primer section is not used for determining sequence (see entire document, for eg., para 0067-0088). For all the above the claims are anticipated.
                                                     Conclusion
              No claims are allowable.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637